Citation Nr: 9904068	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  98-14 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The service department has certified that the veteran had 
pre-war service from September 1941 to December 1941, 
beleaguered service from December 1941 to April 8, 1942, 
missing status from April 9-12, 1942, and regular Philippine 
Army service from August 1945 to December 1945.  He died in 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the appellant's application 
to reopen her claim for entitlement to service-connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  By Board decision dated in February 1997, the Board found 
that evidence received since a prior April 1971 Board denial 
of service connection for the cause of the veteran's death 
did not present a basis for allowance of the claim.

2.  The evidence introduced into the record since the Board 
decision in February 1997 does not include competent medical 
evidence that is new, that bears directly and substantially 
upon the specific matter under consideration, that is neither 
cumulative nor redundant, and that by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim; the additional lay evidence does not bear 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  Evidence received since the February 1997 Board decision, 
which determined that new and material evidence had not been 
submitted to reopen the claim of service connection for the 
cause of the veteran's death, is not new and material.  38 
U.S.C.A. §5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.156(a), 20.1105 (1998).

2.  The February 1997 Board decision which determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for the cause of the veteran's 
death is final and the claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7103, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.104, 20.1103 (1996).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the Board is final.  U.S.C.A. § 7104(b).  A 
prior final decision of the Board may be reopened upon the 
submission of new and material evidence.  38 U.S.C.A. § 5108.  
The Board does not have jurisdiction to consider a claim, 
which is previously adjudicated unless new and material 
evidence is presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the United States Court of Veterans Appeals (Court) 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation." Hodge, 155 F.3d at 1364.  The Court of 
Appeals for the Federal Circuit further held that the Court's 
"legal analysis may impose a higher burden on the veteran 
before a disallowed claim is reopened" as to what 
constitutes "material evidence" Id. at 1363, and remanded 
the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998) 
(emphasis added).

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  As 
provided by statute, and emphasized in precedent decisions of 
the United States Court of Veteran Appeals, applications to 
reopen previously denied claims to which finality has 
attached require the Board to conduct a two-step analysis. 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The first step 
requires the Board to determine whether the evidence 
presented since the last final disallowance of the claim is 
new and material.  Blackburn v. Brown, 8 Vet. App. 97 (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  To make that 
determination, under the current controlling legal precedents 
three questions must be answered.  First, is the evidence 
new?  New evidence is that which is not merely cumulative of 
other evidence that was of record at the time of the prior 
denial.  If the evidence is new, two further questions must 
be addressed to determine whether the evidence is material.  
Does the new evidence bear direclty and substantially on the 
specific matter, and if so, is the evidence so signficant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998); see 38 U.S.C.A. § 5108; 
Fossie v. West, 12 Vet. App. 1 (1998); Hodge, supra.





BACKGROUND

The evidence of record at the time of an August 1972 Board 
decision included the veteran's service records which 
consisted of two Affidavits For Philippine Army Personnel 
dated in August 1945 and March 1946; a Personnel Record of 
the Army of the Philippines; and the veteran's discharge 
examination report which noted that the veteran's lungs were 
clear.  Chest X-rays were not taken at the veteran's 
separation examination.  In the personnel affidavits, it was 
reported that the veteran had had malaria in 1942/1943.

Also of record prior to the Board's August 1972 decision, 
were the veteran's certificate of death showing that he died 
on October 31, 1969, from PTB (pulmonary tuberculosis), and 
verification of the veteran's service by the United States 
Army dated in March 1970.  At the time of the veteran's 
death, service connection was not established for any 
disability.

In a June 1970 medical certificate by N. Lloren, M.D., he 
asserted that he had treated the veteran for PTB 
intermittently from the first week of January 1946 to 1950.  
Dr. Lloren stated that the diagnosis of PTB was based on 
clinical signs and symptoms such as findings that the veteran 
was very pale and thin, had a productive cough, and 
complained of chest and back pains, loss of weight, loss of 
appetite, loss of sleep, and easy fatigability.  Dr. Lloren 
asserted that X-rays facilities were unavailable at the time 
that he treated the veteran.  Dr. Lloren stated that he 
referred the veteran to government hospitals for further 
treatment of his chest condition but that the veteran 
refused.  Dr. Lloren also stated that the veteran improved 
during the treatment from 1946 to 1950.

The August 1972 record also included a VA Form 07-7575, 
Request for Retired Records or Information, which revealed 
that there were no X-ray records from the dates of the 
veteran's entrance and separation from service.

In affidavits dated in August 1970, A. Corpuz, J. Calub, F. 
Pablo, and F. Ramos asserted that they had personal knowledge 
that, shortly after service, the veteran was very pale and 
thin, that he had a productive cough, and that he complained 
of chest and back pains. Also of record was a November 1970 
VA Form 07-3101, VA Request for Information, which revealed 
that any X-rays that may have been taken during the veteran's 
service were not available.

In an April 1971 Board decision, service connection for the 
cause of the veteran's death and basic eligibility for death 
pension benefits were denied.

The August 1972 record also contained a January 1972 letter 
from L. S. Santos, M.D., in which she stated that she treated 
the veteran in February and May 1964 for complaints of 
gradual loss of weight, loss of strength, chest and back 
pain, a cough, prior massive hemoptysis, and afternoon 
fevers. Dr. Santos reported that February and May 1964 X- 
rays revealed PTB.

The evidence received subsequent to the Board's August 1972 
denial included an October 1954 Affidavit for Philippine Army 
Personnel, received by the RO in April 1976, which contains 
no mention of PTB but referred to malaria. The record also 
contained an August 1976 letter from Dr. Santos, which is 
essentially duplicative of her January 1972 letter.

A November 1976 affidavit from Dr. Lloren, in which he stated 
that he had treated the veteran for malaria and a chest 
condition since January 1946, had been received. Dr. Lloren 
asserted that the veteran had malaria when he returned home 
from service and that the malaria was a principal or 
contributory cause of the veteran's death.  In a February 
1984 sworn statement, Dr. Lloren asserted that he had treated 
the veteran for PTB in 1947 and 1948, that he referred the 
veteran to a hospital, and that he no longer had any of the 
veteran's treatment records.

In November 1992, the appellant submitted the veteran's 1958 
Application for Settlement of Claims of Filipino Veterans 
under Republic Act No. 1889 which contains no pertinent 
evidence; a joint affidavit signed by G. Gonzales and C. 
Mangaoang which is essentially irrelevant; a duplicate of the 
veteran's death certificate; and a duplicate of Dr. Santos' 
January 1972 letter.

By a letter dated in January 1994, the appellant asserted 
that the veteran had been treated for PTB by Dr. Lloren and a 
Dr. D. Cruz. In January 1995, the appellant submitted some 
service records, which contain no evidence relevant to the 
claim for service connection for the cause of the veteran's 
death. The appellant also submitted numerous letters in which 
she asserted that service connection for the veteran's cause 
of death was warranted; however, she did not submit any 
evidence with those letters.

In a July 1995 statement, Dr. Lloren asserted that he had 
treated the veteran from 1948 to 1953 for PTB.

By a rating decision dated in November 1995, the RO found 
that new and material evidence had not been submitted and 
denied the appellant's request to reopen her claim.  The 
appellant filed her notice of disagreement in December 1995 
and her substantive appeal in March 1996.

Evidence submitted subsequent to the Board's February 1997 
decision a joint affidavit dated in August 1997, that was 
signed by M. P. Panergo and L. C. Manalo, both of whom 
asserted that they had personal knowledge that, shortly after 
service, the veteran was very pale and thin, that he had a 
productive cough, that he complained of chest and back pains, 
that he died from pulmonary tuberculosis on October 1969, and 
that it was their belief that his death had been relative to 
active service.

The RO included an undated Memorandum for File that addressed 
the credibility of evidence submitted by a Dr. P. N. Lloren.  
Information provided by the RO pertained to previous 
submissions of evidence of medical treatment from the 1950's 
to the 1990's.  It was further noted that a killer earthquake 
in July 1990 had completely destroyed all of Dr. Lloren's 
records, and that medical evidence of treatment provided by 
Dr. Lloren were based on his memory alone.  

The appellant provided a March 1997 Office of the Adjutant 
General Certification of the veteran's active service.


ANALYSIS

The Board notes that, until recently, case law of the Court 
of Veterans Appeals mandated that the third question to be 
resolved in the first step of the Manio analysis was whether, 
in light of all the evidence of record, there is a 
"reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome" in the prior determination.  Colvin, 
supra, at 174; see Evans, supra, at 283.  However, as 
previously stated, the United States Court of Appeals for the 
Federal Circuit has held that judicially-created standard to 
be inconsistent with the language of section 3.156(a) of VA's 
regulations, cited above, and has overruled the Colvin test 
to that extent.  Hodge, supra. 

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Under the Manio test, if 
the evidence is new and material, then the claim must be 
reopened, and, in the second part of the analysis, the merits 
of the claim must be evaluated in light of all of the 
evidence, both new and old.  Masors v. Derwinski, 2 Vet. App. 
181 (1992).

Under the precedent decision of the Court of Veterans' 
Appeals in the Evans case, supra, in order to reopen a 
previously and finally denied claim there must be new and 
material evidence entered into the record since the most 
recent denial on any basis, either on the merits or on an 
attempted reopening.  Id. at 285.  Therefore, the evidence 
which must be considered at this time in connection with the 
appellant's claim of service connection for the cause of the 
veteran's death is that which has been submitted since the 
Board entered its decision on this matter in February 1997.

Thus, the new evidence submitted and considered since this 
(February 1997) last final disallowance of the veteran's 
claim, included:

1. A Certification of the veteran's active service, dated 
March 1997.  

2. An August 1997 Joint Affidavit by two former close 
neighbors with knowledge of the veteran's condition upon 
his return from active service; and 

3. The appellant's VA Form 21-4142, Consent to Release 
Information, dated February 1998, wherein she included 
information pertaining to the veteran's January 1946, 
1948-1946, and February-May 1964 treatment for PTB.

In this case, the RO in the August 1998 Statement of the Case 
(SOC), provided the appellant with the provisions of 
38 C.F.R. § 3.156(a).  This regulation provides that new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156 (1998).

The RO ruled that the joint affidavit from lay parties was of 
"very little probative weight" because they lacked 
competence to provide an opinion as to medical causation, 
which is the determinative question in a claim for the cause 
of death of the veteran.  The Board concurs with this 
analysis, which is consistent with a finding that the 
evidence is not material because it does not bear "directly 
and substantially upon the specific matter under 
consideration."  The same analysis would apply to the 
certification of service that has no bearing whatsoever upon 
the cause of death of the veteran.  The RO then went on to 
hold that that the affidavit from the claimant pertaining to 
alleged treatment from Dr. Lloren addressed a matter that had 
been previously considered.  Such evidence, the RO correctly 
held, is "cumulative," and thus not new.  

In light of the above discussion, the Board concludes that 
the RO provided the claimant with the correct legal standard 
for new and material evidence and ruled in accordance with 
that standard.  To the extent the RO also provided the 
claimant in the alternative with the now invalidated Colvin 
standard for "new and material evidence," such error was 
harmless as she clearly had notice of both the correct 
standard and she was apprised of a RO determination under the 
correct standard. Thus, it is not prejudicial for the Board 
to proceed with the adjudication of this claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).   



ORDER

The appellant's application to reopen a claim of service 
connection for the cause of the veteran's death is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

